     Case 3:20-cv-00362-JLS-KSC Document 7 Filed 05/05/20 PageID.298 Page 1 of 2


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD G. LEMKE,                                    Case No.: 20-CV-362 JLS (KSC)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANT’S
13   v.                                                   UNOPPOSED MOTION TO DISMISS
14   GARY D. JANDER,
                                                          (ECF No. 3)
15                                     Defendant.
16
17         Presently before the Court is Defendant Gary D. Jander’s Motion to Dismiss (ECF
18   No. 3). Plaintiff filed no opposition to the Motion.
19         Under the Southern District’s local rules, “[i]f an opposing party fails to file [an
20   opposition] . . . that failure may constitute a consent to the granting of a motion or other
21   request for ruling by the court.” Civ. L. R. 7.1(f)(3)(c). “Failure to follow a district court’s
22   local rules is a proper ground for dismissal.” Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
23   1995) (affirming dismissal for failure to file timely opposition papers where plaintiff had
24   notice of the motion and ample time to respond). When determining whether to dismiss
25   for failure to follow local rules, the court is required to weigh several factors: “(1) the
26   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
27   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition
28   ///

                                                      1
                                                                                   20-CV-362 JLS (KSC)
     Case 3:20-cv-00362-JLS-KSC Document 7 Filed 05/05/20 PageID.299 Page 2 of 2


1    of cases on their merits; and (5) the availability of less drastic sanctions.” Ghazali, 46 F.3d
2    at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
3           Here, Plaintiff had notice of Defendants’ Motion but failed to file an opposition. The
4    Court finds that after weighing the factors, dismissal is appropriate. Starting with the first
5    two factors, the public’s interest in expeditious resolution of the litigation and the Court’s
6    need to manage its docket both weigh in favor of dismissal. The third factor also weighs
7    in favor of dismissal because the Court finds no risk of prejudice to Defendant if the claims
8    against him are dismissed. The fourth factor always weighs against dismissal. See
9    Hernandez v. City of El Monte, 138 F.3d 393, 401 (9th Cir. 1998) (noting the fourth factor
10   always weighs against dismissal). Finally, the fifth factor weighs in favor of dismissal
11   because it is “unnecessary for the Court to consider less drastic alternatives” where the
12   plaintiff does not oppose dismissal. Rodriguez v. Nationstar Mortg. LLC, No. 2:16–CV–
13   5962–ODW(SK), 2016 WL 4581402, at *1 (C.D. Cal. Sept. 1, 2016).
14          The Court therefore GRANTS Defendant’s Motion for lack of subject matter
15   jurisdiction (ECF No. 3) and DISMISSES WITHOUT PREJUDICE Plaintiff’s
16   Complaint. Plaintiff may file an amended complaint, if any, within thirty (30) days from
17   the date this Order is electronically docketed. Failure to file within the time allotted may
18   result in the dismissal of this action in its entirety.
19          IT IS SO ORDERED.
20   Dated: May 5, 2020
21
22
23
24
25
26
27
28

                                                      2
                                                                                  20-CV-362 JLS (KSC)
